Citation Nr: 1037232	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, 
other than asbestosis, with related liver and spleen disorders, 
to include as due to service-connected asbestosis or asbestos-
related lung disease.

2.  Entitlement to service connection for hypertension, to 
include as due to service-connected asbestosis or asbestos-
related lung disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to April 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, denying the Veteran's claims for service 
connection for a chronic pulmonary disorder (other than 
asbestosis) with related liver and spleen disorders, and for 
hypertension, on direct and secondary bases.  By its prior 
decision, dated in March 2008, the Board granted service 
connection for asbestosis or asbestos-related lung disease and 
remanded to the VARO through the VA's Appeals Management Center 
(AMC) in Washington, DC, the issues of entitlement to direct and 
secondary service connection for any other pulmonary disorder and 
for hypertension.  Following the AMC's attempts to complete the 
requested actions, the case has since been returned to the Board 
for further review.  

Received by VA in June 2010 was the Veteran's claim for 
service connection for lymphoma of the small bowel.  Such 
matter has not to date been developed or adjudicated by 
the RO or AMC and may not now be reviewed on its merits by 
the Board.  Rather, that matter is herein referred for 
initial development and adjudication by the RO/AMC.  

The issues remaining on appeal herein are REMANDED to the RO via 
the AMC.  VA will advise the Veteran if further action is 
required on his part.


REMAND

The Board by its March 2008 remand specifically determined that, 
in addition to the claims for direct service connection for a 
pulmonary disorder other than asbestosis or asbestos-related lung 
disease and hypertension, the Veteran had also advanced claims 
for service connection for each such disorder on the basis that 
each was secondary to his service-connected asbestosis or 
asbestos-related lung disease, which had not to date been fully 
developed or adjudicated under governing legal authority.  More 
specifically, the AMC was directed to adjudicate the claims for 
secondary service connection under 38 C.F.R. § 3.310 and, in 
particular, under the 2006 changes to § 3.310, effectuated as of 
October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  While efforts 
were made by the AMC to develop additional evidence as to the 
secondary service connection issues while the case remained in 
remand status, no attempt to adjudicate the secondary service 
connection matters was undertaken by the AMC under the October 
2006 changes to 38 C.F.R. § 3.310, as had been directed.  Remand 
is thus required for corrective action.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998); see also Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

Review of the medical evidence developed on remand outlines a 
need for clarification of medical opinions set forth by a VA 
medical professional in September 2009 following the conduct of a 
VA medical examination.  An incorrect premise specified by the 
examiner in the first full paragraph of the examination report 
was that service connection had not been established for any 
disability of the Veteran, when in fact service connection for 
asbestosis or asbestos-related lung disease had been granted by 
Board action in March 2008 and effectuated by the AMC in April 
2008.  Whether and to what degree, if any, this incorrect premise 
may have had on the opinions offered by the VA examiner is 
unknown and remand to obtain clarification is deemed necessary.  

Also, further clarification is needed with respect to the 
relationship between documented inservice lung or respiratory 
problems and postservice lung disability, diagnosed in September 
2009 as chronic obstructive pulmonary disease (COPD) and 
postoperative residuals of a right thoracotomy for resection of 
fungal granuloma.  As indicated by the Board in its September 
2008 remand, service treatment records identify a variety of lung 
or respiratory problems, including influenza and bronchitis, but 
the VA examiner in 2009 did not acknowledge the existence of any 
inservice lung difficulties, responding in pertinent part as 
follows:

I found no evidence in the [V]eteran's C-File or 
through history or physical examination to 
definitively suggest that any respiratory problems 
began or were aggravated, including cigarette 
smoking in the service.  

No specific comment or opinion was offered acknowledging the 
documented inservice lung or respiratory problems or what role, 
if any, such problems played in the development of current lung 
or respiratory disability.  On that basis, additional input from 
the September 2009 examiner is needed.  

Lastly, it is noted that additional documentary evidence was 
received by the RO in June 2010 through the Veteran's 
representative, without a waiver for RO review and without 
subsequent RO or AMC consideration of that evidence or issuance 
of a supplemental statement of the case.  Ordinarily, 
solicitation of a wavier for initial RO review would be 
undertaken by the Board, but inasmuch as there exist other 
reasons for the return of this case to the AMC, as outlined 
above, remand to permit the RO or AMC to consider this evidence 
is deemed most appropriate.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated, pertinent VA treatment 
records, including those compiled at VA 
facilities since August 2008, for inclusion 
in the Veteran's claims folder.  

2.  Return the report of a VA medical 
examination conducted on September 25, 
2009, at the VA Medical Center in Fresno, 
California, to the examiner who conducted 
that examination for the preparation of an 
addendum to his earlier report.  The 
Veteran should be recalled for any further 
examination deemed necessary by the 
examiner or his designee.  The Veteran's 
claims file must be furnished in its 
entirety to the examiner or his designee 
for use in the study of this case and the 
prepared report should indicate whether in 
fact the claims folder was made available 
and reviewed.

Ultimately, the examiner or his designee is 
asked to clarify his earlier opinions both 
as to the service incurrence and 
aggravation of claimed disability of the 
lungs or respiratory system (other than 
asbestosis or asbestos-related lung 
disease) and hypertension.  To that end, he 
or his designee is asked to provide a 
medical opinion as to the following:

(a)  The Veteran is service-connected for 
asbestosis or asbestos-related lung damage.  
Does this fact in any way change your 
September 2009 opinions as to either the 
service incurrence or aggravation of a 
pulmonary disorder, separate and distinct 
from asbestosis or asbestos-related lung 
disease, with associated liver and/or 
spleen disorders, or hypertension, and, if 
so, please explain specifically how?

(b)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that any identified inservice lung or 
respiratory problem of the Veteran led to 
the onset of any currently diagnosed 
pulmonary disability, including COPD, with 
associated liver and spleen disorders?  
Please specify the nature and duration of 
any inservice lung or respiratory problem, 
including any residual(s) thereof.  

The examiner is advised that that the term, 
as likely as not, does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim; less likely 
weighs against the claim.

A clear rationale for all opinions is 
required and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

3.  Then, readjudicate the issues of direct 
and secondary service connection for a 
pulmonary disorder other than asbestosis or 
asbestos-related lung disease, with 
associated liver and spleen disorders, and 
for hypertension, based on all pertinent 
evidence, including that received by VA 
from the Veteran in June 2010, and all 
governing legal authority, inclusive of 
38 C.F.R. § 3.310, as amended October 10, 
2006, 71 Fed. Reg. 52744 (2006).  If any 
benefit sought continues to be denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


